        Case 2:21-cv-00262-CFK Document 20 Filed 08/10/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRYN MAWR EQUIPMENT FINANCE, :                       CIVIL ACTION
INC.,                        :
         Plaintiff,          :
                             :
      v.                     :                       No. 21-0262
                             :
PREFECT LODGING LLC AND      :
SHAILESH PATEL, I/J/S,       :
         Defendants.         :

                                      ORDER

      AND NOW, this 10th day of August, 2021, following a non-jury trial in this

matter and careful consideration of the record, and for the reasons set forth in the

accompanying Memorandum, it is hereby ORDERED that VERDICT and

JUDGMENT are entered in favor of Plaintiff in the amount of $120,230.84.

This matter is now closed.



                                                     BY THE COURT:

                                                     /s/ Chad F. Kenney

                                                     CHAD F. KENNEY, J
